Title: John Bondfield to the American Commissioners, 2 February 1779: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, February 2, 1779: Capt. Jason Laurence of the schooner General Arnold arrived here yesterday by a Dutch ship; he had been put on board by the Jersey privateer that captured him. He informs me his ship belonged to General Arnold and was the first launched in Philadelphia since its recapture. He left there on November 4, carrying packets for you and others as well as tobacco and bills of exchange, all of which he destroyed when taken. This captain reports greater unanimity than ever in Pennsylvania. The three frigates burned by the British are under repair. No vessels from Europe have arrived in Philadelphia yet, and none are bound for here, although many are preparing in Chesapeake Bay. European goods are scarce and expensive, salt being £7 10 s. the bushel. Affairs in the east appear as favorable as can be expected; with those in the south he is unacquainted.
Numerous privateers are off Bordeaux; four sturdy frigates could clear them away. Insurance, even when available, carries sixty per cent in interest costs.>
